Exhibit EXECUTION COPY CONTRIBUTION AND MEMBERSHIP INTEREST PURCHASE AGREEMENT DATED AS OF JANUARY 15, 2010 BY AND AMONG DAL GROUP, LLC (“BUYER”), DAVID J. STERN, LAW OFFICES OF DAVID J. STERN, P.A. (“DJS”), PROFESSIONAL TITLE AND ABSTRACT COMPANY OF FLORIDA, INC. (“PTA”), DEFAULT SERVICING, INC. (“DSI”), RAJ K. GUPTA, JEFFREY A. VALENTY, FLATWORLD DAL LLC (“FLATWORLD”), FORTUNA CAPITAL PARTNERS LP (“FORTUNA”), DJS PROCESSING, LLC, PROFESSIONAL TITLE AND ABSTRACT COMPANY OF FLORIDA, LLC, DEFAULT SERVICING, LLC AND CHARDAN 2 (“CHARDAN”) Table of Contents Page ARTICLE 1 DEFINITIONS 2 1.1 Definitions 2 1.2 Terms Generally; Certain Rules of Construction 9 ARTICLE 2 DAL MEMBERSHIP CONTRIBUTION AND ACQUISITION OF TARGET BUSINESS 10 2.1 Chardan Capital Contribution for DAL Membership Interest 10 2.2 Contribution and Purchase of Target Business 10 2.3 Existing Members Equity 10 2.4 Payment of the Initial Cash and Stern Deferral Note 10 2.5 Payment of the Post-Closing Cash 10 2.6 Equity Issuance 11 2.7 Working Capital Adjustment. 11 2.8 Closing 14 2.9 Endorsements; Additional Documents. 14 2.10 Allocation of the Purchase Price. 15 2.11 FlatWorld Proceeds 15 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS, SELLER CONTROLLING PARTY AND NEWLY-FORMED LLCs WITH RESPECT TO SELLER, SELLER ONTROLLING PARTY AND THE NEWLY-FORMED LLCS 15 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND SELLER CONTROLLING PARTY WITH RESPECT TO THE NEWLY-FORMED LLCS 16 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER, FLATWORLD, GUPTA AND VALENTY 16 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF CHARDAN 16 ARTICLE 7 CONDITIONS TO CLOSING AND CLOSING DELIVERIES 16 7.1 Conditions to Obligations of Buyer 16 7.2 Conditions to Obligations of Sellers 19 7.3 Conditions to Obligations of Chardan 21 7.4 Special Condition to Obligations of Buyer 22 ARTICLE 8 RESTRICTIVE COVENANTS 22 i ARTICLE 9 OTHER COVENANTS AND AGREEMENTS 22 9.1 Sellers 22 9.2 Buyer 22 9.3 Chardan 22 ARTICLE 10 GOVERNING LAW; DISPUTE RESOLUTION. 22 10.1 Governing Law 22 10.2 Consent to Jurisdiction 23 ARTICLE 11 INDEMNITY 23 ARTICLE 12 TERMINATION 23 12.1 Termination of Agreement 23 12.2 Effect of Termination 24 ARTICLE 13 MISCELLANEOUS PROVISIONS 24 13.1 Amendment and Modifications 24 13.2 Waiver of Compliance 24 13.3 Expenses 24 13.4 Further Assurances 25 13.5 No Waiver of Rights 25 13.6 Notices 25 13.7 Assignment 27 13.8 Enforcement 27 13.9 Counterparts 27 13.10 Headings 27 13.11 Entire Agreement 27 13.12 Third Party Beneficiaries 27 13.13 Severability 27 13.14 Specific Performance 28 EXHIBITS SCHDULES ii CONTRIBUTION AND MEMBERSHIP INTEREST PURCHASE AGREEMENT This Contribution and Membership Interest Purchase Agreement (including the Exhibits and Schedules hereto, this “Agreement”) is made and entered into as of this 15th day of January, 2010 (the “Effective Date”), by and among DAL Group, LLC, a limited liability company organized under the laws of the
